Name: Commission Regulation (EEC) No 189/91 of 25 January 1991 laying down special measures derogating from Regulation (EEC) No 3665/87 in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 26. 1 . 91No L 20/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 189/91 of 25 January 1991 laying down special measures derogating from Regulation (EEC) No 3665/87 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 18 (6) thereof, Whereas Council Regulation (EEC) No 565/80 (3), as amended by Regulation (EEC) No 2026/83 (4), lays down general rules for the advance payment of export refunds on agricultural products ; Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EEC) No 1615/90 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products ; Article 1 1 . For the products listed in Article 1 of Regulation (EEC) No 805/68 , which, at 8 August 1990 at the latest, were subject to the provisions of Articles 4 and 5 of Regu ­ lation (EEC) No 565/80 , the periods specified in Article 27 (5) and Article 28 (5) of Regulation (EEC) No 3665/87 shall , subject to compliance with the conditions set out in paragraph 2, be extended until 31 January 1991 , where products could not be exported from the Community to a given country or imported into that country of destination as a result of the following circumstances :  application by the authorities of the third country of destination of health measures, taken as a result of diseases consequent upon BSE, prohibiting the impor ­ tation of beef and veal from certain countries of the Community ;  application of the measures laid down in Regulation (EEC) No 2340/90 . 2. The time-limit extension provided for in paragraph 1 shall be granted where the exporters concerned can furnish proof, to the satisfaction of the competent autho ­ rities, that they have not undertaken export operations for the following reasons or in the following circumstances : (a) where prohibitory health measures have been adopted by the authorities of the country of destination or where the date of application of such measures occurs after the conclusion of the product delivery contract but before the completion of the customs export formalities ; (b) where the export operations could not be carried out as a result of the embargo in force from 7 August 1990. Whereas under Council Regulation (EEC) No 2340/90 Q, as amended by Regulation (EEC) No 3155/90 (8), measures were adopted preventing trade by the Commu ­ nity as regards Iraq and Kuwait ; whereas, moreover, the health measures taken by the authorities of certain third countries, following the appearance of bovine spongiform encephalopathy (BSE), vis-a-vis Community exports of beef and veal had serious economic consequences for Community exporters ; whereas as a consequence export opportunities were seriously affected under the conditions laid down by Regulations (EEC) No 565/80 and (EEC) No 3665/87 : Whereas it has proved necessary accordingly to mitigate those prejudicial effects by adopting special measures to extend certain time limits laid down by the rules appli ­ cable to refunds ; whereas such measures must be limited, in particular with regard to their duration, to that which is strictly necessary for the regularisation of export opera ­ tions which could not be carried out as a result of the circumstances described ; (') OJ No L 148, 28 . 6. 1968 , p. 24. 2 OJ No L 353, 17. 12. 1990, p . 23 . Article 2 Insofar as the products referred to in Article 1 are covered by an export declaration, in accordance with Article 30 of Regulation (EEC) No 3665/87, but could not, before the publication of this Regulation, as a result of one of the situations mentioned in Article 1 of this Regulation, be exported within the time limit laid down in Article 32 of Regulation (EEC) No 3665/87, the competent authorities may, at the request of the exporter : (3) OJ No L 62, 7. 3 . 1980, p. 5. (4) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 351 , 14. 12. 1987, p. 1 . (6) OJ No L 152, 16 . 6. 1990, p. 33 . 0 OJ No L 213, 9 . 8 . 1990, p. 1 . (8) OJ No L 304, 1 . 11 . 1990, p. 1 . 26. 1 . 91 Official Journal of the European Communities No L 20/29 Article, an export declaration was not lodged before 31 January 1991 , the exporter shall reimburse the refund paid in advance and the securities lodged shall be released.  cancel the export declaration, and  authorize the products to be placed back under the customs procedure under which they were covered before being declared for export. In that case, the products shall be considered as no longer under the customs procedure to which they were previously subject and shall be covered under the terms of Article 1 of this Regulation. Article 3 For products covered by the terms of Article 1 and for which, by reason of the circumstances referred to in that Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission